Citation Nr: 1737375	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with alcohol and cocaine use disorders, in excess of 30 percent prior to January 25, 2017, and in excess of 50 percent from January 25, 2017.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1966 to January 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for depressive disorder, not otherwise specified (NOS), and cocaine dependence, in remission, rated 30 percent, effective August 17, 2011.  

In April 2014 and May 2016, the Board remanded the claim for further evidentiary development. 

In an interim February 2017 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disabilities as PTSD with alcohol and cocaine use disorders and granted an increased initial rating of 50 percent, effective January 25, 2017.  As the Veteran has not expressed satisfaction with the increased rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In February 2017, the Veteran filed an application for TDIU as due to his service-connected psychiatric disability.  While the Veteran has filed a separate application for TDIU (which is currently pending adjudication by the Agency of Original Jurisdiction (AOJ)), Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating.  As the matter of TDIU has been explicitly raised in the context of the present appeal before the Board, it has been included as a separate issue above. 

The issue of TDIU is addressed in the REMAND portion of the decision below and REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's service-connected PTSD and alcohol and cocaine use disorders have been manifested by chronic sleep disturbance, audio and visual hallucinations, flashbacks, anxiety, depressed mood, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; the frequency, severity, and duration of his symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Throughout the appeal period, the Veteran's service-connected PTSD and alcohol and cocaine use disorders have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but not greater, are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
  
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and October 2015 and April 2017 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran had the opportunity to respond and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran's pertinent post-service treatment records have been secured.  The AOJ arranged for VA psychiatric evaluations in December 2011, March 2015, and January 2017.  The cumulative reports of these examinations provide the information needed to properly evaluate the Veteran's psychiatric disabilities, and cumulatively they are adequate for rating purposes such that an additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this matter that remains outstanding.  

In April 2014 and May 2016, the Board remanded the issue for further evidentiary development.  Pursuant to the Board's remand instructions, the RO obtained medical records related to the Veteran's psychiatric disabilities, attempted to obtain the Veteran's Social Security Administration (SSA) records, notified the Veteran of VA's inability to obtain his SSA records in accordance with 38 C.F.R. § 3.159(e), obtained the Veteran's vocational rehabilitation records, and obtained examinations as deemed warranted.  Thus, there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods, based on the facts.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively-observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms,"  "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Although current mental health evaluations no longer use this assessment of functioning under the new DSM-5 criteria, the Veteran's case was originally certified to the Board prior to VA's amendment to the regulations adopting the new criteria, and accordingly, the Veteran's claim is evaluated under the DSM-IV criteria, which does consider GAF scores.  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45,099 (effective Aug. 4, 2014).

During a December 2011 VA psychiatric examination, the Veteran reported symptoms of manic episodes three to four days per week, paranoia, depressed mood, feelings of decreased self-worth, insomnia, chronic sleep impairment, and nightmares.  The Veteran indicated these symptoms had an effect on his daily functioning, which resulted in an inability to be productive.  The Veteran denied a history of violent behavior and did not indicate a history of suicide attempts.  Regarding family and social history, the Veteran stated he had three children and described their relationships as very well.  The Veteran noted he was married and described the marriage as supportive.  As to substance abuse, the Veteran reported using cocaine 30 times per month, but explained he abstained for the past four years.  The Veteran noted he worked in printing for 30 years and described his relationship with co-workers and supervisor as fair.  The Veteran explained that he had not worked in the past 13 years because of dementia and schizophrenia.    

On the mental status examination, the Veteran's appearance and hygiene were described as appropriate.  The Veteran's orientation, affect, mood, speech, and concentration were noted to be within normal limits. There was no history of hallucinations, but delusional history was present occasionally, including paranoid ideations about the intent of others.  Thought processes were described as normal and judgment was not impaired.  Suicidal and homicidal ideations were absent.  The examiner noted the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

The examiner diagnosed the Veteran with a depressive disorder, NOS and cocaine dependence, in remission.  The examiner noted the following symptoms were associated with the Veteran's diagnosis: anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran's disorders caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning. 

During a March 2015 VA examination, the Veteran reported symptoms of dissociation, depression, and waking up several times during the night on one-hour intervals.  The Veteran noted his energy fluctuates during the day and that he is manic during one part of the day and depressed later.  His wife confirmed the Veteran's fluctuations in mood.  The Veteran reported having psychic abilities, in that he could see what occurs at his home despite not being home.  The Veteran stated he hallucinated and specified that he heard voices that he did not recognize and perceived individuals transforming into the male perpetrator responsible for his in-service military sexual trauma.  The Veteran recounted a history of alcohol and substance abuse.  Regarding family and social history, the Veteran stated he has been together with his wife since 1969.  The Veteran stated that since the December 2011 examination, he began working as a peer support specialist through VA one day per week, but quit because he found it to be exhausting.

The examiner noted that the Veteran was appropriately dressed and groomed and that his speech was fluent.  Affect fluctuated but the Veteran was generally reactive and congruent.  The examiner described the Veteran as initially sullen, but noted that by the conclusion of the interview, the Veteran exhibited normal demeanor with good eye contact.  The Veteran was described to be oriented in all spheres, with thought process noted to be clearly linear and goal directed.  Insight and judgment were noted to be fair.  

The examiner diagnosed the Veteran with depression, alcohol use disorder (active), and cocaine use disorder (in remission).  The examiner opined that the Veteran's symptoms of mania, hallucinations, paranoia, dissociation, and psychic abilities were not related to his service-connected depression.  However, the examiner also stated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner opined that the Veteran's disorders caused occasional decrease in work efficiency.  

During a January 2017 VA examination, the Veteran reported seeing individuals transform into the male perpetrator responsible for his in-service military sexual trauma.  The Veteran also reported waking from sleep due to hearing people walking around his house, but his wife did not hear these noises. The Veteran stated he suffers nightmares three to four times per week, and that he has not had suicidal thoughts since September 2016.  The Veteran denied any recent suicidal or homicidal ideations or intentions.  The Veteran recounted that he has not had sex with his wife in 10 years because he was unable to maintain an erection unless he was intoxicated.  The Veteran reported anxiety and being quick to anger.  The Veteran stated he deals with chronic low mood.  The Veteran specified his low mood lasts 24 to 36 hours and occurs two to three times per week.  He noted he rarely feels happy and indicated that his best day is a five to six (out of 10) and his worst days are four to five (out of 10).  The Veteran explained that he is distrustful of men and avoids being around them.         

Regarding family and social history, the Veteran stated he lives with his wife of 47 years and described their relationship as an eight (out of 10), but added that his wife may designate their relationship as a two.  The Veteran elaborated that in 2015, while under the influence of cocaine and alcohol, he threatened to kill his wife.  He noted his wife is afraid to speak to him because he may swear at her.  The Veteran noted he has one daughter that he sees three to four times per month and talks to two to three times per week.  The Veteran stated he has one son that he sees two to three times per year and talks to two to three times per month.  The Veteran explained that he has eight grandchildren and sees most of them when visiting his children.  The Veteran related he has one living sibling that he has not spoken to in several years because he had a substance abuse relapse as a result of attempting to help his sister with her substance abuse issues.  When asked about friends or social relationships, the Veteran recounted that he does not trust people, but does speak to one friend on the phone weekly and visits him three to four times per month.  The Veteran added that he and his wife recently had a couple over to play cards, but clarified it was the first time.  The Veteran denied any other regular social contacts. 

The Veteran recounted that on a normal day he wakes between 4:00 am and 5:00 am and meditates on his front porch until 7:30 am.  The Veteran stated that in the morning he works around his house, eats a small meal between lunch and breakfast, and eats a full meal between noon and 2:00 pm.  He added that he takes a nap around 3:00 pm and then watches television.  The Veteran stated that he eats a small dinner and watches television until 8:30 pm, when he goes to sleep.  The Veteran stated he falls asleep quickly, but wakes around 10:30 pm or 11:00 pm and falls asleep again quickly.  The Veteran added that this pattern occurs every one to two hours. 

As to occupational and educational history, the Veteran reported he completed a number of courses at a community college, but quit in 2015 due to a substance abuse relapse.  The Veteran added he was unable to complete a required internship because of substance abuse.  The Veteran noted his last employment was as a facilitator of support groups, but he quit because he felt a burnout coming.  

The examiner noted that the Veteran presented with good hygiene and grooming.  His speech was normal and the Veteran appeared alert, attentive, and oriented to person, place, time, and situation.  His memory abilities were intact and his thought processes were logical and organized.  The examiner noted an absence of delusional thought content as well as an absence of auditory or visual hallucinations.   

The examiner diagnosed the Veteran with PTSD and alcohol and cocaine use disorder (severe, in early sustained remission).  The examiner opined that the Veteran's previous diagnosis of depressive disorder, NOS, was erroneous.  The examiner noted the following symptoms were associated with the Veteran's diagnosis: intrusive recollections of the in-service military sexual trauma, nightmares, avoidance of sexual activities, avoidance of thoughts of the in-service military sexual trauma, irritability, difficulty sleeping, negative beliefs about the trustworthiness of men, low mood, depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, and hypervigilance.  The examiner elaborated that the Veteran's hallucinations of seeing individuals transform into the male perpetrator responsible for his in-service military sexual trauma, were likely flashbacks symptomatic of the Veteran's PTSD triggered by individuals reminiscent of the perpetrator.  The examiner stated that the Veteran's previous documented mania, hallucinations, paranoia, dissociation, and psychic abilities were better conceptualized as trauma-related symptoms to the Veteran's PTSD. 

The examiner opined that the Veteran's disorders caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  In reaching this conclusion, the examiner noted that the Veteran's mental health symptoms were best categorized as mild to moderate and that the Veteran functioned well.  The examiner specified that the Veteran described a good relationship with his wife and children and being successful in his educational pursuits, until he relapsed due to substance abuse. Regarding the Veteran's inability to have sex with his wife, the examiner noted this problem is consistent with avoidance associated with a sexual trauma.     

VA treatment records reflect symptomatology largely similar to that shown on VA examinations described above.  For example, in June 2013, the Veteran reported five years of sobriety from alcohol and cocaine, chronic sleep impairment, and hearing voices.  He also reported that employment as a peer support specialist resulted in an increase in the severity of his symptoms and that he was worried he would lose his job.  The Veteran recounted that he avoided sexual contact with his wife since he discontinued using alcohol and cocaine.  The Veteran explained that he is unable to have sex unless he is high.  In July 2013, the Veteran denied visual or auditory hallucinations.  Additionally, from March 2013 to July 2013, the Veteran denied suicidal or homicidal ideations. 

In a February 2016 substance addiction treatment program note, the Veteran described an audio hallucination that instructed him to kill his wife.  The Veteran did not act on the hallucination and removed firearms from his home.  In March 2016, the Veteran's wife called his provider and explained that the Veteran threatened to shoot her and that the Veteran's "mental outbursts" were occurring more frequently.  A May 2016 VA note documents that the Veteran disposed of his gun because threatening his wife scared "the hell out" of him.  A July 2016 VA note reflects the Veteran was unable to stay employed or complete community college because of panic attacks and tension.  During an August 2016 VA social work outpatient note, the Veteran reported he recently completed an educational program with the goal of being employed by VA.  He also stated that his physical and mental health issues acted as a barrier and prevented him from being employable.  The Veteran acknowledged ingesting alcohol and cocaine in the past 30 days.  A September 2016 VA treatment note indicates the Veteran planned to take his wife on vacation to repair their relationship.  During a September 2016 substance abuse outpatient treatment program session, the Veteran reported seven years of sobriety, with a relapse on Mother's Day 2015 and at the beginning of September 2016.  The Veteran also described audio and visual hallucinations as well as a history of suicidal ideations.  The Veteran noted that he could not maintain employment or complete his education.  A November 2016 VA treatment note indicates the Veteran has not ingested cocaine and alcohol since September 2016.  

In a January 2017 VA note, the Veteran reported nightmares and flashbacks to trauma.  Symptoms were positive for auditory hallucinations because he transposed the face of his attacker onto other people.  These hallucinations resulted in the Veteran avoiding leaving his home because he may counterattack if he thought he was meeting the perpetrator.  The Veteran also resigned from two community boards, due to feelings of increased stress and in order to give priority to self-care and sobriety.  No suicidal or homicidal ideations, plan, or intent was present.  A February 2017 VA mental outpatient note reflects that the Veteran last used cocaine in September 2016, and the Veteran denied any homicidal or suicidal ideations.  The provider noted there were no clinical indicators of auditory or visual hallucinations.  A February 2017 VA mental health treatment plan note reflects that the Veteran discontinued his coursework due to a requirement that he participate in an internship.  During this session, the Veteran endorsed increased symptoms related to PTSD.  Specifically, he reported increased experiences during which he may see an individual's face change to that of one associated with his traumatic experiences.  The Veteran related that these experiences resulted in avoiding social situations that may trigger memories of traumatic experiences.  The Veteran reported this having a negative impact on his schoolwork and his role as a minister, husband, and father.       

Vocational rehabilitation records include a November 2012 counseling record which shows that the Veteran completed peer support training and received a certificate as a Wellness Recovery Action Plan Facilitator in February 2012.  This record also indicates that the Veteran began working in January 2011 as a Peer Support Specialist one day per week.  Vocational rehabilitation records also show that the Veteran was enrolled in community college in 2014.  

After evaluating the evidence of record, the Board finds that symptoms of the Veteran's PTSD with cocaine and alcohol use disorders prior to January 25, 2017, more nearly approximate the criteria for a 50 percent rating, as they reflect occupational and social impairment with reduced reliability and productivity.  Specifically, on December 2011 and March 2015 VA examinations, the examiners found that the Veteran's service-connected psychiatric disability caused an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but with generally satisfactory functioning.  On December 2011 examination, it was noted the Veteran had symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  During this examination, the Veteran was assigned a GAF score of 55, which is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  On March 2015 VA examination, the Veteran reported symptoms of depression, chronic sleep impairment, fluctuations of mood.  The Board resolves any reasonable doubt in favor of the Veteran and finds that he is entitled to a higher 50 percent rating prior to January 25, 2017.

Continuing the analysis, the Board finds that throughout the appeal period, the Veteran's PTSD with alcohol and cocaine use disorders resulted in a deficiency in the area of thinking, but that the frequency, severity, and duration of his overall symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, contemplated by a 50 percent rating, rather than the deficiencies in most areas required for a 70 percent rating.  

Specifically, the Board finds that the Veteran's symptoms reflect a deficiency in the area of thinking as there is evidence of suicidal ideation noted throughout the appeal period, including on December 2011 VA examination.  Additionally, in June 2013, the Veteran reported hearing voices at daytime.  During a March 2015 VA examination, the Veteran reported having psychic abilities and visual and audio hallucinations.  The Veteran reported throughout the appeal period of having hallucinations of transposing the face of his attacker onto other people.  This evidence indicates that the frequency, duration, and severity of the Veteran's symptoms of hallucinations and suicidal ideation reflect a deficiency in the area of thinking.  

However, the evidence does not reflect deficiencies in the areas of work, school, family and social relations, judgment, or mood.  Regarding work and school, the evidence of record reflects the Veteran was able to complete a few semesters of college, but ultimately unable to graduate due to panic attacks and tension.  Likewise, the Veteran had been employed, but had not recently worked because of symptoms related to his PTSD and alcohol and cocaine use disorders.  The January 2017 examiner stated the Veteran would likely experience difficulty in a position where he worked in a chaotic or high conflict environment, worked in close association with men, or in an environment where he was otherwise exposed to reminders of his trauma.  The Veteran was able to complete work around his home.  In examining the frequency, duration, and severity of these symptoms, the Board concludes that they most nearly approximate occupational impairment manifested by reduced reliability and productivity, rather than by a deficiency in occupational impairment. 

Regarding family relations and social impairment, during a January 2017 VA examination, the Veteran described the relationship with his wife of 47 years as an eight on a scale of one to ten, but added that his wife may assign their relationship a two.  The Veteran noted he spoke to his daughter multiple times a week and visited her three to four times per month.  The Veteran described a good relationship with his son and stated he visited him two to three times per year and talked to him two to three times monthly.  Likewise, the Veteran's relationship with his grandchildren appeared to be normal because he saw most of them when visiting his children.  While the Veteran acknowledged not trusting people, he spoke to one friend on the phone weekly and visited him three to four times per month.  Moreover, the Veteran and his wife had a couple over to play cards.  The description of the Veteran's family and social relations were similarly reported during December 2011 and March 2015 VA examinations and in VA treatment during the appeal period.  Therefore, the frequency, duration, and severity of symptoms regarding social and family relations more nearly approximate a difficulty in establishing and maintaining effective relationships as contemplated by the criteria for a 50 percent rating, rather than an inability to establish and maintain effective relationships; therefore, they do not reflect a deficiency in the area of family and social relations.  

Additionally, the record does not reflect a deficiency in the area of judgment.  Although the Veteran has reported having suicidal ideations, hallucinations, and has made threats of violence, he has not made any suicide attempts, has no history of violence, and has taken steps not to act on hallucinations or threats of violence.  For example, after having a hallucination instructing him to kill his wife, he took steps to remove firearms from his house.  Although he has had a few relapses into cocaine and alcohol use, he always seeks treatment, and during the appeal period he maintained complete sobriety for several years.  On December 2011 VA examination, the examiner indicated the Veteran's judgment was not impaired, while on March 2015 VA examination, the examiner noted his judgment was fair.  Therefore, the Board finds that any lapses in judgment the Veteran has had during the appeal period have been more reflective of the frequency, duration, and severity of symptoms that cause occupational and social impairment with reduced reliability and productivity, rather than a deficiency in the area of judgment.

Regarding mood, the Veteran has not displayed near-continuous panic or depression affecting the ability to function; impaired impulse control, such as unprovoked irritability with periods of violence (while he reported verbal altercations with his wife, he did not report unprovoked irritability or violence); difficulty adapting to stressful circumstances; or any other mood-related symptoms of similar gravity.  The record reflects the Veteran has experienced anxiety, depressed and low mood, mood swings, and periods of isolation; however, he would spend time working around his home and spend the morning hours reflecting on life.  While the observations by the VA examiners suggest that he has increased withdrawal, such impairment is encompassed by the criteria for the current 50 percent rating.  In February 2016, the Veteran's wife called his mental health provider and explained that the Veteran's "mental outbursts" were occurring more frequently and that he threatened to kill her.  In 2015, the Veteran, while under the influence of cocaine and alcohol, threatened to kill his wife.  The frequency, duration, and severity of these instances more nearly approximate disturbances of mood, rather than impaired impulse control.  As explained above, the Veteran took steps, such as removing guns from his house, to decrease any possibility of acting out in violence, and the record does not reflect that he has had any periods of violence.  The evidence as a whole more nearly approximates that the frequency, severity, and duration of his mood-related symptoms have caused him to have occupational and social impairment with reduced reliability and productivity, rather than a deficiency in the area of mood.  

The Board notes that the Veteran's GAF score assigned on December 2011 VA examination is not inconsistent with the rating currently assigned, and of themselves do not provide a separate basis for increasing the rating.

The Board has also considered the Veteran's statements regarding the severity of his psychiatric disorder.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disorder.

Although the record reflects symptoms of the Veteran's psychiatric disorder cause him to have a deficiency in the area of thinking, the record does not reflect that he has deficiencies in the areas of work, school, family and social relations, judgment or mood.  Therefore, a preponderance of the evidence is against a finding that he has occupational and social impairment with deficiencies in most areas.  The evidence as a whole more nearly approximates that the frequency, severity, and duration of his symptoms cause him to have reduced reliability and productivity, which is reflective of the criteria for the assigned 50 percent rating, throughout the appeal period.

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability is consistent with the assigned rating.  The Board finds that the Veteran's symptoms have been consistent with the 50 percent rating.  The record does not indicate any significant increase or decrease in the Veteran's symptoms that is not already accounted for by the assigned rating.  Accordingly, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.

In summary, the Board has considered the benefit of the doubt rule; however, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A disability rating of 50 percent (but no higher) for PTSD with alcohol and cocaine use disorders for the entire appeal period is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

A TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In February 2017, the Veteran submitted an application for TDIU, listing PTSD and depression as the disabilities preventing him from securing or following any substantially gainful occupation.  Thus, the issue of TDIU has been raised in the context of this appeal and remand for additional development with respect to this issue is required.



Accordingly, the case is REMANDED for the following action:

Provide the Veteran with appropriate notice specific to a TDIU claim and adjudicate the matter of entitlement to a TDIU rating raised in the context of the increased rating for PTSD.  If it is denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


